Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in responsive to the Request for Continued Examination filed on 03/17/2021.
Claims 1-20 are allowed. 
Examiner's Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and apparatus for providing a batch search system having batch search interfaces that support operations for dynamically generating batch search queries; wherein the batch search result interfaces includes a simultaneous display of search result items for the search queries defined using the input image.
The closest prior art, as previously and currently recited, Petrou is directed to a method/system for processing a visual query including a facial image.  Hsiao is directed to a method and system for generating searching strings and refinement from an image.  Gokturk is directed to a method/system for accessing one or more remote web pages to retrieve content on display at the remote web pages.  And Lin et al., (“Lin,” US 
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINH K PHAM/
Primary Examiner, Art Unit 2174